DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of claims 9-20 in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the ground(s) that a search for any of group I or II would yield references applicable to both.  This is not found persuasive because claims in group I do not require the process steps executed by group II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group I (apparatus), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8: (Withdrawn).
Claim(s) 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0050118 to Sorabji in view of US 2003/0186563 to Kobayashi.
Claims 9, 15: Sorabji discloses a non-transitory computer-readable medium comprising instructions (126 [computer readable medium], Fig. 1, para. [0062]) that, when executed, cause a thermal processing chamber system (100/1001 [rapid thermal processing chamber]) to: heat a first substrate (140/1002 [substrate]) disposed on an edge ring (104/206/1003 [substrate support]/[edge ring]) in a processing volume of a chamber body (100/1001) to a first temperature using a plurality of heat lamps (106 [radiant heat source], para. [0054]); measure a distance between a distance sensor (116/1014/1016 [sensors]) and an outer surface of the edge ring (multiple 104/206/1003, para. [0094] where sensors may use different means to detect distance between the sensor and the edge ring, outer surface is interpreted as anywhere not on the innermost surface); determine a center position shift of the edge ring using the distance (Fig. 10A-10B, para. [0094] where sensors can be placed in different locations to find center of edge ring); determine a corrected landing position using the center position shift (see para. [0095] to detect any improper centering of the substrate to edge ring, and obtain a theta adjustment value); and instruct a robot (“robotic arm”, para. [0095]) to align a second substrate (1002) with the corrected landing position (para. [0095] where robotic arm picks up substrate and transfers it to a proper position). It is noted that the placing a first or second substrate is interpreted as arbitrary, as the same substrate would be obvious to use for both alignment and proper placement as disclosed by Sorabji (see para. [0095]). 
However Sorabji does not explicitly disclose cooling the first substrate to a second temperature that is lesser than the first temperature. Yet Sorabji discloses having the cooling mechanism (para. [0055, 0059]). 
Kobayashi discloses cool the first substrate to a second temperature that is lesser than the first temperature (para. [0004]) for the purpose of performing processing such as that of preventing an impurity from thermal rediffusion or reducing thickness in a film (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cooling step as taught by Kobayashi with motivation to perform processing such as that of preventing an impurity from thermal rediffusion or reducing thickness in a film.
Claims 10, 16: The apparatus of Sorabji in view of Kobayashi discloses wherein the robot (“robotic arm,” Sorabji) is instructed to align a center of a bottom surface of the second substrate with the corrected landing position (para. [0095], bottom of substrate is interpreted as arbitrary as any side can be chosen), and the center of the bottom surface of the second substrate is aligned within an offset of 0.1 mm or less relative to the corrected landing position (see para. [0095] where the distance can be in a range of about 0 to 4.342 mm which the claimed value falls within).
Claims 11, 17: The apparatus of Sorabji in view of Kobayashi discloses further comprising instructions that, when executed, cause the thermal processing chamber system to land the second substrate on the edge ring (1003, para. [0095, 0104] where 126 instructs the pins to lower down the substrate, Sorabji).
Claims 12, 18: The apparatus of Sorabji in view of Kobayashi discloses wherein the center position shift determined using the distance comprises a first horizontal shift along an X-axis, and a second horizontal shift along a Y-axis (see para. [0095] where sensor 1014 corresponds to x-axis and 1016 corresponds to y-axis, as adjustable distances, Sorabji).
Claims 13, 19: The apparatus of Sorabji in view of Kobayashi discloses wherein the measuring the distance between the distance sensor and the outer surface of the edge ring comprises: emitting laser light (1011/1076/ [light beam], Fig. 10B or 10C, Sorabji) from a laser emitter (1014/1016) of the distance sensor (1014/1016) toward the outer surface of the edge ring (1003, see para. [0095]); 
receiving reflected laser light that reflects off of the outer surface of the edge ring (see Fig. 10B); and determining the distance (1008 [distance]) between the outer surface of the edge ring and the distance sensor using the reflected laser light (see para. [0095] where distance 1008 is measured from reflected light beam of substrate to the edge ring).
Claims 14, 15, 20: The apparatus of Sorabji in view of Kobayashi discloses further comprising instructions that, when executed, cause a rotor (308 [rotor], Fig. 4, similar embodiment) to rotate the edge ring (306) while the distance sensor (304) measures the distance along a plurality of angular positions of the edge ring (similar embodiment where adjustments can be made using rotor) for the purpose of moving the substrate support to the desired direction (para. [0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor and instruction configuration as taught by Sorabji with motivation to move the substrate support to the desired direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718